PER CURIAM.
P.H., a juvenile, appeals from an order adjudicating him to be a delinquent. It is appellant’s contention that the trial judge erred in allowing into evidence, over defense objection, the juvenile’s purported confession where the state breached its duty to disclose the statement as required by Florida Rule of Juvenile Procedure 8.070(a)(l)(iii), and where the court failed to conduct an inquiry into the circumstances surrounding the discovery breach.
We find merit in appellant’s contention and reverse. See Wilcox v. State, 367 So.2d 1020 (Fla.1979); Richardson v. State, 246 So.2d 771 (Fla.1971); Donahue v. State, 464 So.2d 609 (Fla. 4th DCA 1985).
Reversed and remanded for a new trial.